Citation Nr: 0737131	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
I.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a Travel Board hearing in 
September 2007 with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.  The veteran submitted additional 
evidence during his hearing with the corresponding waiver of 
agency of original jurisdiction (AOJ) consideration.

The Board also notes that during his Board hearing, the 
veteran withdrew his claims of entitlement to service 
connection for retinopathy, peripheral neuropathy of the 
lower extremities, diabetic ulcers of the feet and renal 
condition, all claimed as secondary to diabetes mellitus, 
Type I.  The veteran also withdrew his claim of entitlement 
to individual unemployability.  The Board will not address 
these claims further.


FINDING OF FACT

The veteran's diabetes mellitus, Type I, was manifest to a 
compensable degree within one year of his separation from 
active service.


CONCLUSION OF LAW

Diabetes mellitus, Type I, may be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 3.303, 3.307, 3.309 
(2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act  
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a) (West 2002 & 
Supp. 2007), 5103A; 38 C.F.R. § 3.159 (2007).  In light of 
the favorable decision below, the Board finds that any 
deficiency in VA's VCAA notice or development actions is 
harmless error. 

The Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, such as diabetes 
mellitus, may also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. § 
3.307(a) (2007).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent 
rating is assigned for diabetes mellitus which is manageable 
by restricted diet only.  A 20 percent rating is assigned 
where diabetes requires insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence, 
which does not satisfactorily prove or disprove the claim.  
See 38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, supra.

The veteran seeks service connection for diabetes mellitus, 
Type I.  He contends that although his service medical 
records do not show any complaints or treatment for diabetes 
mellitus, he experienced a number of symptoms of diabetes, 
including being tired frequently with little exertion, 
extreme thirst, frequent urination and boils on the back of 
his neck.  See Travel Board hearing transcript, September 18, 
2007.  The veteran stated that he did not report these 
symptoms as he thought they were the result of the rations 
provided to him during his time in service.  He further 
contends that he was thereafter diagnosed with having 
insulin-dependent diabetes mellitus in November 1967, within 
one year of  his separation from active service.

The veteran has testified that post-service medical records 
documenting his treatment for diabetes mellitus prior to 
March 1978 are no longer available.  Notwithstanding the 
foregoing, however, the Board finds that the record on appeal 
is sufficient upon which to award service connection for 
diabetes mellitus.

It is well established that a layperson is not competent to 
render medical opinions, including medical diagnoses.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v.  
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
factors and "may provide sufficient support for a claim of 
service connection."  See Layno v. Brown, 6 Vet. App. 465, 
469  (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); See Espiritu, 2 Vet. App. at 494-95 
(layperson may provide eyewitness account of medical 
symptoms).

In this case, the veteran reports that he was diagnosed as 
having diabetes mellitus and placed on insulin in November 
1967, within one year of his separation from service.  While 
he is not competent to render a diagnosis of diabetes 
mellitus based on his symptomatology, he is competent to 
describe his November 1967 emergency admission to St. John's 
Hospital, as well as his subsequent routine of regular 
insulin injections.  Thus, the Board finds that the veteran's 
testimony that he was diagnosed as having diabetes mellitus 
requiring insulin injections in November 1967 to be 
competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is reporting a contemporaneous medical diagnosis).

Once evidence is determined to be competent, the Board must 
then determine whether such evidence is also credible.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In this case, the Board also finds that the veteran's 
testimony that he was diagnosed as having insulin-dependent 
diabetes mellitus in November 1967 to be credible.  The Board 
bases this conclusion on several factors, including the 
demeanor of the veteran at his September 2007 Board hearing, 
as well as the consistency of his testimony with the other 
evidence of record.  See Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992). 

For example, in reviewing the post-service medical evidence 
of record, the Board observes that in clinical settings many 
years prior to filing his claim for VA benefits, the veteran 
reported a history of diabetes since approximately 1967.  At 
the time these records were completed, the veteran had no 
incentive--financial or otherwise--to fabricate information 
for personal gain, such as a diagnosis of diabetes mellitus 
within one year of service separation.  Cf. Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that, although 
interest in the outcome of a proceeding does not affect the 
competency to testify, it may affect the credibility of 
testimony).  In the Board's view, therefore, these clinical 
records strengthen the credibility of the veteran's current 
statement that he was diagnosed as having diabetes in 1967.

Moreover, the Board notes that the veteran's testimony that 
he was diagnosed as having insulin-dependent diabetes 
mellitus in November 1967 is strengthened by the statements 
of his spouse, mother, childhood friends and former 
employers.  These statements have corroborated the veteran's 
contention that he had insulin dependent diabetes when he was 
admitted to St. John's Hospital in 1967.  The veteran's 
spouse has also described assisting him with insulin 
injections and general diabetic management throughout the 
course of their almost 40 year marriage.  The Board also 
notes that the veteran submitted an insurance policy claim 
dated in 1982, wherein he noted that he had been diagnosed 
with insulin dependent diabetes mellitus in 1967.  Two 
private physicians have also concurred with the veteran's 
claims that his currently diagnosed diabetes mellitus began 
in 1967.  See letters from David Dowell, dated August 9, 2007 
and Iftikhar Ali, M.D., dated September 17, 2007.

Based on the foregoing, the Board finds that there is 
sufficient competent and credible evidence upon which to 
conclude that the veteran's diabetes mellitus was manifest to 
a compensable degree within one year of his separation from 
active service.  For these reasons, diabetes is presumed 
under the law to have had its onset in service even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. § 3.307(a) (2007).


ORDER

Entitlement to service connection for diabetes mellitus, Type 
I, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


